Title: From Benjamin Franklin to Humphry Marshall, 13 March 1775
From: Franklin, Benjamin
To: Marshall, Humphry


Sir,
London, Mar. 13. 1775.
I duly receiv’d your Favour of Novr. the 26th, but having mislaid it, I postpon’d answering it till I should find it, not recollecting perfectly what were the Books you wrote for. I now send the Nautical Almanack for the current Year; that for 1776 is not yet publish’d. The Philosophical Transactions, if you mean a compleat Set, will cost near £30. Therefore not knowing fully your Mind, I have not bought them.
The Controversy will soon end in our Favour, notwithstanding the present Measures, if America is steady in the Non Consumption Agreement. All the Hopes and Dependance of the Ministry, are in Dividing us, by working upon our Fears and Hopes. If we are faithful to each other, our Adversaries are ruin’d. I am, with much Esteem Sir, Your most obedient humble Servant
H. Marshall Esqr
 
Addressed: To / Mr Humphry Marshall / Chester County
